It appears that a demurrer to the special defenses of the defendant Roscoe R. N. Gray was filed on October 23, 1940, and overruled by the court on November 13, 1940. The present is another demurrer to the same special defenses, but in the meantime no permission of the court has been obtained to file it, nor has counsel for the defendant given written consent that it be filed. Under such circumstances it is not properly a part of the record of the case and consequently forms no subject matter for decision. *Page 540